                    UNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF PENNSYLVANIA

JOE DELGADILLO,                         :

                    Plaintiff           :     CIVIL ACTION NO. 3:16-41

             v.                         :         (JUDGE MANNION)

COMMONWEALTH OF                         :
PENNSYLVANIA DEPARTMENT
OF CORRECTIONS, et al.,                 :

                    Defendants          :

                                  ORDER

      Pending before the court is the report of Magistrate Judge Karoline

Mehalchick which recommends that the defendants’ motion for summary

judgment be granted in part and denied in part. (Doc. 69). With the time for

doing so having passed, neither party has filed objections to Judge

Mehalchick’s report. Upon review, the court will adopt Judge Mehalchick’s

report in its entirety.

      The plaintiff filed the instant action alleging violations of his Eighth

Amendment rights in relation to a hand injury he sustained at the State

Correctional Institution at Camp Hill. The remaining defendants, Sergeant

Stubbs, Corrections Officer Kerstetter and Corrections Officer Snyder, filed

the instant motion for summary judgment first arguing that the plaintiff’s Eighth

Amendment claim against them was barred by the applicable statute of

limitations. Moreover, the defendants argue that the plaintiff’s Eighth

Amendment claim fails because he has failed to demonstrate any deliberate
indifference on their part.

      In reviewing the record in this action, Judge Mehalchick concludes that

the plaintiff’s Eighth Amendment claim against the moving defendants is not

barred by the applicable statute of limitations as the operative second

amended complaint relates back to the initial complaint which was timely filed.

As such, Judge Mehalchick recommends that the defendants’ motion for

summary judgment be denied on this basis. Judge Mehalchick further

concludes, however, that the plaintiff has, in fact, failed to demonstrate any

deliberate indifference on the part of the moving defendants in order to

sustain his Eighth Amendment claim on the merits. As such, she recommends

that the moving defendants’ motion for summary judgment be granted on this

basis. Neither party has objected to Judge Mehalchick’s report and

recommendation.

      When no objections are filed to a report and recommendation, the court

should, as a matter of good practice, “satisfy itself that there is no clear error

on the face of the record in order to accept the recommendation.” Fed. R. Civ.

P. 72(b), advisory committee notes; see also Univac Dental Co. v. Dentsply

Intern., Inc., 702 F.Supp.2d 465, 469 (M.D.Pa. 2010) (citing Henderson v.

Carlson, 812 F.2d 874, 878 (3d Cir. 1987) (explaining judges should give

some review to every report and recommendation)). Nevertheless, whether

timely objections are made or not, the district court may accept, not accept,

or modify, in whole or in part, the findings or recommendations made by the

                                        2
magistrate judge. 28 U.S.C. §636(b)(1); Local Rule 72.31.

      The undersigned has reviewed the record in this action and finds no

clear error of record. Moreover, the undersigned agrees with the sound

reasoning which led Judge Mehalchick to conclude that the defendants’

motion for summary judgment should be granted in part and denied in part.

Judge Mehalchick’s report and recommendation with therefore be adopted in

its entirety.

      NOW, THEREFORE, IT IS HEREBY ORDERED THAT:

      (1)       The report and recommendation of Judge Mehalchick,

      (Doc. 69), is ADOPTED IN ITS ENTIRETY.

      (2)       The defendants’ motion for summary judgment, (Doc. 59),

      is GRANTED IN PART AND DENIED IN PART. The motion is

      GRANTED as to the merits of the plaintiff’s Eighth Amendment

      claim and DENIED to the extent that it is argued that the plaintiff’s

      claim is barred by the applicable statute of limitations.

      (3)       The Clerk of Court is directed to ENTER SUMMARY

      JUDGMENT          IN   FAVOR     OF   DEFENDANTS            STUBBS,

      KERSTETTER AND SNYDER AND AGAINST THE PLAINTIFF

      on the plaintiff’s Eighth Amendment claim.




                                        3
           (4)   The Clerk of Court is further directed to CLOSE THIS

           CASE.



                                        s/ Malachy E. Mannion
                                        MALACHY E. MANNION
                                        United States District Judge


Date: September 12, 2019
16-41-01.wpd




                                       4
